Citation Nr: 1012817	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder (currently identified as posttraumatic 
stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1941 to February 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating 
decision, the RO granted service connection for anxiety 
disorder and assigned a 10 percent evaluation, effective 
from August 5, 2005.  The Veteran appealed the assigned 
rating. 

The issue on appeal was previously before the Board in June 
2009, when it was remanded for any outstanding pertinent 
treatment records and for a new VA psychiatric examination.  
In the new examination report, the VA examiner was 
specifically to identify the symptomatology associated with 
the Veteran's service connected psychiatric disorder and 
those symptoms associated with any non-service connected 
cause.  The VA examiner was able to differentiate between 
symptoms caused by the service-connected psychiatric 
disorder and those resulting from non-service connected 
causes.  Therefore, (as is explained below), by this 
decision VA is able to rate the severity of disability due 
to the service-connected disorder, as opposed to that 
resulting from other causes.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

Based largely on the medical findings in the June 2006 VA 
examination report, the Veteran was awarded service 
connection for disability due to a psychiatric disorder 
identified as an anxiety disorder.  The findings from the 
December 2009 VA examination show the Veteran was diagnosed 
with PTSD.  Disability due to PTSD essentially encompasses 
the symptomatology of disability due to the anxiety 
disorder.  For purposes of this decision, the Board will 
presume the service-connected disorder is anxiety disorder 
and/or PTSD, and deem all currently manifested psychiatric 
symptoms identified as apart of the PTSD diagnosis as part 
of the service-connected anxiety disorder.  See generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
impossible to separate the effects of a service- connected 
disability and a non-service connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability).  While symptoms of PTSD and anxiety disorder 
are intertwined, the medical evidence of record clearly 
distinguishes between the psychiatric symptomatology that is 
related to the Veteran's service (symptoms of PTSD and 
anxiety disorder) and the symptomatology related to his non-
service connected dementia and paranoia disorders. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire period under appeal, disability 
due to anxiety disorder, currently identified as PTSD, has 
been manifested by mild symptoms which reflect no more than 
a decrease in work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress.  

2.  At no point during the appeal does the evidence show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptomatology. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for anxiety disorder (currently identified as PTSD) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.130, 
Diagnostic Code 9400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the veteran's anxiety disorder.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, VA treatment records 
and other treatment records identified by the Veteran.

VA provided the Veteran with compensation examinations in 
June 2006 and in December 2009.  VA examiners identified the 
nature and severity of the service-related psychiatric 
disorder.   Pursuant to the Board's instructions in the June 
2009 remand, the December 2009 VA examiner identified the 
Veteran's current psychiatric disorders and differentiated 
the psychiatric symptomatology related to the service-
connected psychiatric disorder from that due to non-service 
connected disorders.   

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Increased Initial Rating

The Veteran claims entitlement to a higher initial 
evaluation than 10 percent for his anxiety disorder 
(currently identified as PTSD).  He asserts that the 
symptomatology manifested by his service connected 
psychiatric disorder is worse than criteria contemplated by 
a 10 percent evaluation.  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based 
on the average impairment of earning capacity caused by a 
given disability.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When evaluating the severity of a disability, VA will 
consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or 
from other applicable effective date).  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" 
ratings.  

The Veteran's disability due to anxiety disorder has been 
assigned a 10 percent rating under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  Under the criteria found at 
Diagnostic Code 9400, a 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Higher 
ratings are warranted for more severe symptomatology.  38 
C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association 
(DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 
(1996)(citing DSM-IV).  The GAF scale score assigned does 
not determine the disability rating VA assigns, however, it 
is one of the medical findings that may be employed in that 
determination, and it is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability.  VAOPGCPREC 10-95; See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).
  
It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks an initial evaluation in 
excess of 10 percent for anxiety disorder.  

A review of the record shows that the Veteran has been 
receiving VA treatment for his psychiatric problems.  These 
records show that VA doctors have diagnosed the Veteran with 
various psychiatric conditions during the period from when 
the Veteran first sought mental health treatment at VAMC.  
The VA treatment records do not readily differentiate 
between the symptomatology related to service and those 
symptoms manifested by non-service connected psychiatric 
disorders.  

Additionally, the Veteran has been afforded two VA 
examinations during the course of this appeal.  The first VA 
examination was performed in June 2006.  In that examination 
report, the examiner diagnosed the Veteran with delusional 
disorder and anxiety disorder.  It is pertinent that the 
examiner specified that the diagnoses were independent of 
each other.  The examiner assigned the Veteran's delusional 
disorder a Global Assessment of Functioning (GAF) scaled 
score of 35 (indicative of major impairment).  The examiner 
characterized the symptomatology associated with the anxiety 
disorder as mild and she assigned it a GAF scaled score of 
65-70 (indicative of mild symptoms).  

In December 2009, the Veteran underwent the second VA 
examination in conjunction with his claim.  As noted above, 
pursuant to the Board's June 2009 remand instructions, the 
examiner identified the nature of the Veteran's psychiatric 
disorders and determined which symptoms were associated with 
the service-connected psychiatric disorder, as opposed to 
non-service connected causes.  Specifically, the examiner 
noted that the Veteran's non-service connected dementia and 
paranoid personality disorder were independent from his 
service-related PTSD.  On mental status examination, the 
examiner observed that the Veteran was cooperative, his 
speech and psychomotor skills were within normal limits, and 
his affect was pleasant and stable although his mood was 
"rough".  The Veteran was alert and oriented, and his short-
term memory was intact.  The Veteran denied any suicidal or 
homicidal ideations, hallucinations, nightmares, social 
isolation, and emotional numbing.  The examiner found that 
the Veteran's disability due to PTSD was mild.  The examiner 
noted that the Veteran would likely have more prominent PTSD 
symptomatology but for the severity of his dementia.  

In this case, the disability due to the Veteran's anxiety 
disorder (currently identified as PTSD) has been 
characterized as mild.  See the reports of VA examination 
dated June 2006 and December 2009.  Such symptomatology only 
reflects a level of impairment associated with the criteria 
for a 10 percent rating under Diagnostic Code 9400.  See 
38 C.F.R. § 4.130. 

At no point during this appeal has the Veteran's anxiety 
disorder/PTSD been manifest by symptomatology so severe that 
it approximates the criteria of the next higher, 30 percent, 
disability rating.  See 38 C.F.R. § 4.130.  In this regard, 
the medical evidence from this period did not show the 
Veteran to have depressed mood, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events) manifested by his service connected 
psychiatric disorder.  The Veteran has symptoms of anxiety, 
but they are characterized as mild and they have been 
contemplated by the criteria for a 10 percent evaluation.  
Id., Diagnostic Code 9400. 

While the record does show that the Veteran has more severe 
mental/psychiatric  symptomatology, both of the VA examiners 
have pointed out that the more severe symptoms are related 
to non-service connected disorder(s) as opposed to the more 
mild symptoms due to his service connected psychiatric 
disorder.  Even though the Veteran's dementia affects the 
service connected PTSD, the disorders were considered 
independent conditions.  Where records have specifically 
indicated what symptoms are attributable only to nonservice-
connected disabilities, for rating purposes, the Board can 
separate those from the symptoms attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a non-
service connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Here, there is clear evidence that separates the mild 
symptoms associated with the service connected anxiety 
disorder/PTSD from the more serious symptoms attributable to 
the non-service connected conditions.  

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the 
functional effect of the Veteran's disability is mild.  The 
evidence of records does not show  his service connected 
psychiatric disability has resulted in marked interference 
with Veteran's earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's disability is 
appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
service-connected symptomatology has been relatively 
constant throughout the period of this appeal; therefore, 
"staged" ratings are not warranted.  38 C.F.R. § 4.71a; 
Hart, 21 Vet. App. 505.  As discussed above, the medical 
evidence of record does not indicate that the Veteran's 
service-connected symptomatology has worsened to a level 
more severe than 10 percent disabling at any point during 
this period.  Should the Veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder, currently identified as PTSD, is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


